DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 12-20, drawn to a sipe blade.
Group II, claim(s) 6-11, drawn to a method of making a sipe blade.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sipe blade for molding a cavity in a tire ., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lagnier (US 6193492 B1, of record).  Lagnier teaches as shown in the annotated Fig. 10 A below a sipe blade for molding a cavity in a tire tread (Fig. 10A), the sipe blade comprising: an elongated bulb core having an axis of elongation (loop 104, Fig. 10, elongates into the page), and a peripheral surface (inner surface of loop 104); an elongated thin strap (blade 102, Fig. 10A), having a first end fixedly mounted to an associated tire tread mold surface, (Fig. 10, blade 102 is connected to first part 101 which is to be fixedly mounted to an tire tread mold, C8L23-36, top of blade 102 would be the first end) having a second end opposite the first end (end of loop 104), and wherein the first end and the second end are connected by a first face ( first face shown in annotated Fig. 10 A below); and a bulb formed from the first face wrapped over the peripheral surface starting from the second end (loop 104). 

    PNG
    media_image1.png
    531
    633
    media_image1.png
    Greyscale

Annotated Version of Fig. 10A of Lagnier.
During a telephone conversation with Matthew Jupina on 1/7/2021 a provisional election was made to prosecute the invention of Group I, claims 1-5 and 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings are labeled with international patent application and publication identifiers. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “a sipe blade [comprising] an elongated bulb core… and a bulb…”. It is unclear whether applicant intends these to be an unrelated bulb core and bulb or if these are two different references to the same bulb. The examiner is interpreting the claims as if there is only a single bulb that has an elongated bulb core within the bulb.
Claim 5 states that it is dependent upon claim 5, a clear error that makes it unclear what claim, claim 5 is dependent upon. The examiner is interpreting claim 5 as if it were dependent upon claim 1. 
Claims 2-5 and 13-20 are rejected for being dependent upon rejected claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagnier (US 6193492 B1, of record).
With respect to claim 1, Lagnier teaches as shown in the annotated Fig. 10 A below a sipe blade for molding a cavity in a tire tread (Fig. 10A), the sipe blade comprising: an elongated bulb core having an axis of elongation (loop 104, Fig. 10, elongates into the page), and a peripheral surface (inner surface of loop 104); an elongated thin strap (blade 102, Fig. 10A), having a first end fixedly mounted to an associated tire tread mold surface, (Fig. 10, blade 102 is connected to first part 101 which is to be fixedly mounted to an tire tread mold, C8L23-36, top of blade 102 would be the first end) having a second end opposite the first end (end of loop 104), and wherein the first end and the second end are connected by a first face (shown in annotated Fig. 10 A below); and a bulb formed from the first face wrapped over the peripheral surface starting from the second end (loop 104). 

    PNG
    media_image1.png
    531
    633
    media_image1.png
    Greyscale

Annotated Version of Fig. 10A of Lagnier.
Lagnier does not explicitly teach wherein the sipe blade is extending substantially normally to the associated tire tread mold surface, being silent on the specific location of the tire tread mold surface. However, keeping in mind that the claim is directed towards the sipe blade itself this is considered to be an intended use of the blade and the sipe blade as taught by Lagnier is capable of being installed normal to the mold surface. As such the blade of Lagnier inherently meets the limitation even though Lagnier does not explicitly teach this.
With respect to claim 5, Lagnier further teaches wherein the peripheral surface is in direct contact with the first face (annotated Fig. 10A).
	With respect to claim 12, Lagnier teaches as shown in the annotated Fig. 10 A below a sipe blade for molding a cavity in a tire tread, the sipe blade comprising: an elongated bulb core having an axis of elongation (loop 104, Fig. 10, elongates into the page), and a peripheral surface (inner surface of loop 104); an elongated thin strap (blade 102, Fig. 10A), having a first end fixedly mounted to an associated tire tread mold surface (Fig. 10, blade 102 is connected to first part 101 which is to be fixedly mounted to an tire tread mold, C8L23-36, top of blade 102 would be the first end) having a second end opposite the first end (end of loop 104), and wherein the first end and the second end are connected by a first face (shown in annotated Fig. 10A below), the first face defining a first plane (annotated Fig. 10A); and a bulb formed from the first face wrapped over the peripheral surface starting from the second end (loop 104, Fig. 10A).

    PNG
    media_image1.png
    531
    633
    media_image1.png
    Greyscale

Annotated Version of Fig. 10A of Lagnier.
	With respect to claim 13, Lagnier does not explicitly teach wherein the first plane is normal to the associated tire tread mold surface. However, keeping in mind that the claim is directed towards the sipe blade itself this is considered to be an intended use of the blade and the sipe blade as taught by Lagnier is capable of being installed normal to the mold surface. As such the blade of Lagnier inherently meets the limitation even though Lagnier does not explicitly teach this.

	With respect to claim 14, Lagnier further teaches wherein the first plane is coincident with the peripheral surface (annotated Fig. 10A).
	With respect to claim 15, Lagnier further teaches wherein the axis of elongation is parallel to the first plane (annotated Fig. 10A).
	With respect to claim 16, Lagnier does not explicitly teach wherein the first plane is perpendicular to a plane tangent to the associated tire tread mold surface at the first end. However, keeping in mind that the claim is directed towards the sipe blade itself this is considered to be an intended use of the blade and the sipe blade as taught by Lagnier is capable of being installed normal to the mold surface. As such the blade of Lagnier inherently meets the limitation even though Lagnier does not explicitly teach this.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagnier (US 6193492 B1, of record) as applied to claims 1 and 16 above, further in view of Nguyen (US 20100300626 A1).
With respect to claim 2, Lagnier further teaches a second face opposite the first face and offset therefrom (Fig. 10A, side of blade 102 in contact with part 101 and the opposite side of blade 102) but fails to define a blade thickness of 2 millimeters or less, being silent on this thickness.  In the same field of endeavor, sipe formation tools, Nguyen teaches the blade having a width in the range of 0.3 to 1 mm, which falls within the claimed range (Claim 28, P0008). It would have been obvious to one of ordinary skill in the art to select a blade thickness for Lagnier based on the taught blade thickness of Nguyen being motivated to form sipes which help to maintain the tire's wet performance characteristics (P0005).
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of In re Malagari, 184 USPQ 549 (CCPA 1974). 

	With respect to claim 3, Lagnier further teaches wherein the elongated bulb core is cylindrical (Fig. 10A, forms loop 104 which in 3D would be cylindrical).
	With respect to claim 4, Lagnier fails to teach wherein the elongated bulb core has a diameter of 3 millimeters or less, being silent on this. In the same field of endeavor, sipe formation tools, Nguyen teaches the wide portion of a sipe forming blade having a width of 1 to 10 mm, which overlaps with the claimed range (P0008, Claim 28 blade width is 0.75 to 2.5mm). It would have been obvious to one of ordinary skill in the art to select a blade thickness for Lagnier based on the taught blade thickness of Nguyen being motivated to form sipes which help to maintain the tire's wet performance characteristics (P0005).
	With respect to claim 17, Lagnier fails to teach wherein the axis of elongation is offset from the first plane by less than 1.5 millimeters, being silent on this. In the same field of endeavor, sipe formation tools, Nguyen teaches the wide portion of a sipe forming blade having a width of 1 to 10 mm, which overlaps with the claimed range (P0008, Claim 28 blade width is 0.75 to 2.5mm, offset would be half of this value). It would have been obvious to one of ordinary skill in the art to select a axis offset for Lagnier based on the taught offset of Nguyen being motivated to form sipes which help to maintain the tire's wet performance characteristics (P0005).
	With respect to claim 18, Lagnier further teaches further comprising a second face opposite the first face (Annotated Fig. 10A) but fails to teach it being offset therefrom by 2 millimeters or less, being silent on this. In the same field of endeavor, (Claim 28, P0008). It would have been obvious to one of ordinary skill in the art to select a blade thickness for Lagnier based on the taught blade thickness of Nguyen being motivated to form sipes which help to maintain the tire's wet performance characteristics (P0005).
	With respect to claim 19, Lagnier further teaches wherein the elongated bulb core is cylindrical (Fig. 10A, forms loop 104 which in 3D would be cylindrical).
	With respect to claim 20, Lagnier further teaches wherein the peripheral surface is in direct contact with the first face (annotated Fig. 10A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen 2006 (US 20060144491 A1) teaches a similar sipe forming approach (Figs. 6A-6D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741